 Case 2:21-cv-00044-JRG Document 41 Filed 08/05/21 Page 1 of 3 PageID #: 923




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 STINGRAY IP SOLUTIONS, LLC,                      §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §          Case No. 2:21-CV-00043-JRG
                                                  §          Case No. 2:21-CV-00044-JRG
 SIGNIFY N.V.,                                    §
 SIGNIFY (CHINA) INVESTMENT CO.,                  §
 LTD.,                                            §          JURY TRIAL DEMANDED
 SIGNIFY HONG KONG LIMITED,                       §
 SIGNIFY NETHERLANDS B.V., and                    §
 SIGNIFY POLAND SP. Z.O.O.,                       §
                                                  §
         Defendants.                              §

            FIRST AMENDED JOINT MOTION FOR EXTENSION OF TIME

       Plaintiff Stingray IP Solutions LLC (“Stingray”) and Defendant Signify N.V. previously

jointly requested a one-week extension of time to file a proposed docket control order and proposed

discovery order in the above-captioned cases. (Case No. 2:21-CV-00043-JRG, ECF No. 38; Case

No. 2:21-CV-00044-JRG, ECF No. 37). Those motions have not yet been ruled on and are

withdrawn as moot in view of this motion. The parties have continued to diligently meet and

confer in hopes of providing an agreed proposed docket control order, discovery order, and

protective order and request an additional modest extension of time of the Court’s deadlines until

August 10th and August 12th, 2021.

       There is good cause for this requested extension. The two cases docketed at 2:21-cv-

00043-JRG and 2:21-cv-00044-JRG are related cases that Stingray and Signify N.V. agree should

be consolidated for pre-trial purposes, though the two cases received different proposed sample

schedules at the initial scheduling conference on July 15, 2021. Stingray and Signify N.V. have

been diligently meeting and conferring regarding a consolidated schedule, consolidated discovery
 Case 2:21-cv-00044-JRG Document 41 Filed 08/05/21 Page 2 of 3 PageID #: 924




limits, and a protective order for the two actions and request additional time to continue meeting

and conferring in hopes of presenting agreed motions to the Court.

       Accordingly, Stingray and Signify N.V. respectfully request that the July 29th deadline for

filing a proposed docket control order and discovery order be extended up to and including August

10, 2021, and that the August 5th deadline for filing a proposed protective order and complying

with paragraphs 1 and 3 of the discovery order be extended up to and including August 12, 2021.

Dated: August 5, 2021                             Respectfully submitted,
 /s/ Terry A. Saad (with permission)               /s/ Michael J. Newton
 Jeffrey R. Bragalone (lead attorney)              Michael J. Newton (TX Bar No. 24003844)
   (TX Bar No. 02855775)                           Brady Cox (TX Bar No. 24074084)
 Terry A. Saad (TX Bar No. 24066015)               Adam Ahnhut (TX Bar No. 24106983)
 Marcus Benavides (TX Bar No. 24035574)            ALSTON & BIRD LLP
 Hunter S. Palmer (TX Bar No. 24080748)            Chase Tower
 BRAGALONE OLEJKO SAAD PC                          2200 Ross Avenue, Suite 2300
 2200 Ross Avenue, Suite 4600W                     Dallas, TX 75201
 Dallas, TX 75201                                  Telephone: 214.922.3443
 Telephone: 214.785.6670                           Facsimile: 214.922.3843
 Facsimile: 214.785.6680                           Email: mike.newton@alston.com
 Email: jbragalone@bosfirm.com                     Email: brady.cox@alston.com
 Email: tsaad@bosfirm.com                          Email: adam.ahnhut@alston.com
 Email: mbenavides@bosfirm.com
 Email: hpalmer@bosfirm.com                        Adam D. Swain (DC Bar No. 492063)
                                                   ALSTON & BIRD LLP
 Wesley Hill (TX Bar No. 24032294)                 950 F Street NW
 WARD, SMITH, & HILL, PLLC                         Washington, DC 20004
 P.O. Box 1231                                     Telephone: 202.239.3300
 Longview, TX 75606                                Facsimile: 202.239.3333
 Telephone: 903.757.6400                           Email: adam.swain@alston.com
 Facsimile: 903.757.2323
 Email: wh@wsfirm.com                              Lauren N. Griffin (NC Bar No. 54766)
                                                   ALSTON & BIRD LLP
 ATTORNEYS FOR PLAINTIFF                           101 South Tryon Street, Suite 4000
 STINGRAY IP SOLUTIONS, LLC                        Charlotte, NC 28280
                                                   Telephone: 704.444.1059
                                                   Facsimile: 704.444.1111
                                                   Email: lauren.griffin@alston.com

                                                   ATTORNEYS FOR DEFENDANT
                                                   SIGNIFY N.V.



                                              -2-
 Case 2:21-cv-00044-JRG Document 41 Filed 08/05/21 Page 3 of 3 PageID #: 925




                             CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that on August 5th, 2021, pursuant to Local Rule CV-

7(h) and (i), Brady Cox, counsel for Defendant Signify N.V., met and conferred with Terry Saad,

counsel for Plaintiff, by email, who confirmed via email that Plaintiff joins in this motion.

                                                        /s/ Brady Cox
                                                        Brady Cox


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic services are being served with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5(a)(3) on this the 5th day of August, 2021.


                                                        /s/ Michael J. Newton
                                                        Michael J. Newton




                                                -3-
